Citation Nr: 0708929	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right ankle fracture.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from April 1987 to June 1991.  
He served in Southwest Asia from August 27, 1990, to March 
27, 1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits requested.  The veteran testified 
before the undersigned at a Travel Board hearing at the RO in 
July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran has requested that service connection be awarded 
to the residuals of a right ankle fracture and PTSD.  He has 
stated that he suffered a hairline fracture of the ankle in 
1990 while serving in the Persian Gulf.  He said that he was 
treated with an Ace bandage, which he wore for approximately 
7 to 10 days.  He asserts that this injury caused his ankle 
to be weak, resulting in another injury after service which 
necessitated surgical repair.  He also claims that he suffers 
from PTSD as a direct result of combat duties in the Persian 
Gulf War.  He has said that he has constant memories of the 
things that he did while on active duty. 

A review of the evidence of record reveals that the claims 
folder contains copies of service medical records (SMRs) from 
only the year 1987, and part of a "post combat" examination 
conducted in April 1991, on which the veteran reported having 
recurring thoughts of experiences in Desert Storm.  Some 
three and one-half years of medical records are not in the 
claims folder.  The veteran has also indicated that he was 
treated for psychiatric complaints at Ft. Stewart, Georgia.  
There is no indication in the record that any attempt has 
been made to locate those records.  The Board finds that a 
search for any additional SMRs must be conducted before a 
final adjudication of the veteran's claim can be undertaken.

The veteran stated in his July 2006 hearing testimony that, 
after he injured his right ankle after service, his physician 
told him that his prior injury had weakened the right ankle, 
resulting in the re-injury.  He stated that he had undergone 
surgical repair of the right ankle.  However, there are no 
records pertaining to that treatment in the claims folder.  
Since it may be relevant to his claim for service connection, 
the Board finds that these records should be obtained for the 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and request a thorough search for 
any additional medical records pertaining 
to the veteran.  In particular, the Board 
is seeking those records developed between 
January 1988 and his date of discharge in 
June 1991.  Further, an additional search 
should be made for any Ft. Stewart, 
Georgia, hospital records.  Document all 
efforts to obtain the identified records.  
If any requested records are not 
available, note that for the record.

2.  Contact the veteran and request him to 
sign and return consent forms authorizing 
the release to VA of the records held by 
the private physician that treated him for 
his right ankle in Harrisburg, 
Pennsylvania, as well as the records of 
the Harrisburg Hospital in that city.  
Once these consent forms have been 
received from the veteran, request the 
records and associate them with the claims 
folder.  Document all efforts to obtain 
the identified records.  If any requested 
records are not available, note that for 
the record.

3.  Once the above-requested development 
has been completed, the veteran's claims 
for service connection for the residuals 
of a right ankle fracture and PTSD should 
be re-adjudicated.  If either of the 
decisions remains adverse to the veteran, 
he and his representative must be provided 
with an appropriate supplemental statement 
of the case and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


